DETAILED ACTION
	In response to the Amendment filed on 1/26/22, claims 6, 14 and 19 have been canceled. Claims 1-5, 7-13, 15-18 and 20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 14-15 appear redundant with lines 12-13, as they are verbatim and only one such downstream reading conveyance rotator pair is believed to exist in the invention. It is the Examiner’s position that it has been recited a second time in error and only one such structure exists.
Claims 2-5, 7-13 and 15 are rejected by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-5, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney et al. (US Patent No. 4,579,325) in view of Litman et al. (US Patent No. 7,717,423 B2).
	 Regarding Claim 1, Pinckney et al. discloses
	a reader (14) configured to read a detection target image (i.e. reads/images) on a
sheet;
	an upstream reading conveyance rotator pair (46, 48) disposed upstream from
the reader in a sheet conveyance direction (i.e. left to right along 22) and configured to
convey the sheet;
	at least one upstream conveyance rotator pair (42, 44) disposed upstream from
the upstream reading conveyance rotator pair in the sheet conveyance direction and
configured to convey the sheet toward the upstream reading conveyance rotator pair,
and
	an upstream separator (i.e. solenoid, lines 15-17 of Column 9) configured to
cause one rotator (44) of the upstream conveyance rotator pair to be contacted against
and separated from another rotator (42) of the upstream conveyance rotator pair;
	a downstream reading conveyance rotator pair (54 and its opposed roller) disposed downstream from the reader in the sheet conveyance direction and configured to convey the sheet; and
	Pinckney et al. does not disclose a downstream reading conveyance separator.

	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the invention of Pinckney et al. by including the downstream reading conveyance separator as disclosed by Litman et al., for the purpose of providing better control of feeding and wider range in sheet sizes. It is noted that in the absence of a claimed controller, the device of Pinckney et al. and Litman et al. is fully capable of contacting the rotator against and separating from another rotator during rotation of the upstream reading conveyance rotator pair.
	Regarding Claim 2, Litman et al. discloses
at least one downstream conveyance rotator pair (72, 73) disposed downstream from the downstream reading conveyance rotator pair (257, 56) in the sheet conveyance direction and configured to receive the sheet conveyed from the downstream reading conveyance rotator pair to convey the sheet downstream; and
	a downstream separator (90, lines 18-19 of Column 10) configured to cause one rotator (73) of the downstream conveyance rotator pair to be contacted against and separated from another rotator (72) of the downstream conveyance rotator pair.
	Regarding Claim 3, this language is directed toward the material worked upon (MPEP 2115) and involves a contingent limitation (i.e. wherein the distance condition may never be met). 

	Regarding Claim 5, it is noted this is directed towards the material worked upon
(MPEP 2115) particularly in light of the definition of Lm1 from parent Claim 3.
Regarding Claim 15, Pinckney et al. discloses an image reading apparatus
(comprising 14) and an image forming apparatus (i.e. “copier” of 10).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney et al. (US Patent No. 4,579,325) in view of Litman et al. (US Patent No. 7,717,423 B2) in view of Tsutoh (US Patent No. 7,252,287 B2).
Regarding Claim 7, Pinckney et al. and Litman et al. do not disclose an upstream reading conveyance separator.
Tsutoh discloses an upstream reading conveyance separator (80) configured to
cause one rotator (68) of the upstream reading conveyance rotator pair (64, 68) to be contacted against and separated from another rotator (64) of the upstream reading conveyance rotator pair, for the purpose of preventing a jam.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the invention of Pinckney et al. and Litman et al. by including an upstream reading conveyance separator, as disclosed by Tsutoh, for the purpose of preventing a jam. 

Regarding Claim 8, in the absence of a claimed controller, it is noted the resulting device of Pinckney et al., Litman et al. and Tsutoh is fully capable of performing the claimed functionality.
Regarding Claim 9, it is noted this is directed towards the material worked upon
(MPEP 2115) particularly in light of the definition of Lm2 from parent Claim 7.

Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US Pub No. 2013/0001864 A1) in view of Pinckney et al. (US Patent No. 4,579,325).
Regarding Claim 16, Ota et al. discloses
a reader (11/at 116) configured to read a detection target image (i.e. reads image
information) formed on a sheet;
a downstream reading conveyance rotator pair (117, 118) disposed downstream
from the reader in a sheet conveyance direction (i.e. left to right along 114) and
configured to convey the sheet;
at least one downstream conveyance rotator pair (121, 122) disposed
downstream from the downstream reading conveyance rotator pair in the sheet
conveyance direction and configured to receive the sheet conveyed from the
downstream reading conveyance rotator pair to convey the sheet downstream; and


rotator (121) of the downstream conveyance rotator pair to be contacted against and
separated from another rotator (122) of the downstream conveyance rotator pair
([0012], [0017], [0018)).
	Ota et al. does not disclose a downstream separator to cause a rotator of a downstream conveyance rotator pair to contact and separate while an upstream conveyance rotator pair is separated (i.e. such as to be independently separable or controlled).
	Pinckney et al. discloses an upstream conveyance rotator pair (42, 44) disposed upstream from a reader (14) in the sheet conveyance direction (from 44 to 50 to 54) separably controlled via a solenoid (lines 15-17 of Column 9) for the purpose of releasing a document for deskewing.
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the invention of Ota et al. by including a separably controlled upstream conveyance rotator pair as disclosed by Pinckney et al., for the purpose of releasing a document for deskewing. It is noted that in the absence of a claimed controller, the device of Ota et al. and Pinckney et al. is fully capable of causing a rotator of the downstream conveyance rotator pair to contact against and separate from another rotator of the downstream conveyance rotator pair while the rollers of an upstream conveyance rotator pair are separated from one another.
	Regarding Claim 20, Ota et al. discloses an image reading apparatus
(comprising 11/116) and an image forming apparatus (“copier”, [0003]).
	
s 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US Pub No. 2013/0001864 A1) in view of Pinckney et al. (US Patent No. 4,579,325) in view of Litman et al. (US Patent No. 7,717,423 B2).
Regarding Claim 17, Ota et al. and Pinckney et al. do not disclose a downstream reading conveyance separator.
	Litman et al. discloses a downstream reading conveyance separator (i.e. cam assembly, lines 30-35 of Column 14) configured to cause one rotator (257) of the downstream reading conveyance rotator pair (257 and 56) to be contacted against and separated from another rotator (56) of the downstream reading conveyance rotator pair, for the purpose of providing better control of feeding and wider range in sheet sizes.
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the invention of Ota et al. and Pinckney et al. by including the downstream reading conveyance separator as disclosed by Litman et al., for the purpose of providing better control of feeding and wider range in sheet sizes. It is noted that lines 6-10 are directed toward the material worked upon (MPEP 2115) and involves a contingent limitation (i.e. wherein the distance condition may never be met).
Regarding Claim 18, in the absence of a claimed controller, it is noted the resulting device of Ota et al., Pinckney et al and Litman et al. is fully capable of performing the claimed functionality.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference 
In response to Applicant’s arguments that “distance L1 is not a function and therefore, the “capable of” test does not apply” and “even with such known distance and velocity, it cannot be determined if the distance…is as claimed” (Claim 13), it is noted that in the formula recited, three of the four parameters are operational characteristics, are variable (functional) and capable of being controlled by the device in such as a way as to satisfy the formula since only the fourth parameter is structural.
In response to Applicant’s arguments that “the “capable of” test is not applicable” and “even with such known distance and velocity, it cannot be determined if the distance…is greater” (Claim 10), it is noted that in the formula recited, three of the four parameters are operational characteristics, are variable (functional) and capable of being controlled by the device in such as a way as to satisfy the formula since only the fourth parameter is structural.
Applicant's arguments with regards to Claims 10 and 13, filed 1/26/22 have been fully considered but they are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        March 2, 2022